Case: 14-50238      Document: 00512846035         Page: 1    Date Filed: 11/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-50238                                 FILED
                                  Summary Calendar                       November 21, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FELICIANO BRUNO-SANDOVAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-928


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Feliciano    Bruno-Sandoval        appeals    the 36-month, non-guidelines
sentence imposed following his guilty plea conviction for illegal reentry
following deportation in violation of 8 U.S.C. § 1326(a). He challenges the
substantive reasonableness of his sentence on the ground that it is greater
than necessary to achieve the sentencing goals set forth in 18 U.S.C. § 3553(a).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50238     Document: 00512846035      Page: 2   Date Filed: 11/21/2014


                                  No. 14-50238

      Because he does not argue that the district court committed any
procedural error in imposing the sentence, our review is limited to whether the
sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38,
51 (2007). When the district court has imposed a sentence that varies from the
guidelines range, reasonableness review requires that we evaluate whether
the sentence “unreasonably fails to reflect the statutory sentencing factors” set
forth in § 3553(a). United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
      Although Bruno-Sandoval asserts that the district court gave too much
weight to old, uncounted convictions and that the sentence is greater than
necessary to deter him from reentering the United States, the record does not
reflect that the district court did not account for a factor that should have
received significant weight, gave significant weight to an irrelevant or
improper factor, or made a clear error of judgment in balancing the sentencing
factors. Id. at 708. Rather, the record reflects that the district court considered
the Guidelines and policy statements, the sentencing factors of § 3553(a)––
particularly the need for the sentence imposed to provide adequate deterrence
in light of Bruno-Sandoval’s history of illegal reentries––as well as the facts
set forth in the presentence report and the allocution of the parties, including
Bruno-Sandoval’s arguments in mitigation of sentence. Additionally, although
the 36-month sentence is 12 months greater than the top of the guidelines
range, we have upheld much greater variances. See, e.g.,United States v. Key,
599 F.3d 469, 475-76 (5th Cir. 2010); United States v. Herrera-Garduno, 519
F.3d 526, 531-32 (5th Cir. 2008).
      Based on the totality of the circumstances, including the significant
deference that is due to a district court’s consideration of the § 3553(a) factors,
the sentence imposed was reasonable. See Gall, 552 U.S. at 50-53; United




                                        2
    Case: 14-50238    Document: 00512846035     Page: 3   Date Filed: 11/21/2014


                                 No. 14-50238

States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008). Accordingly, the district
court’s judgment is AFFIRMED.




                                       3